Honorable Brew S. Davis
  County Attorney
. San Augustine County
  San Aug:rstine,Texas

  Dear Sir:                             Opinion No. O-6820
                                        Re: (1) Proper time to levy taxes
                                            for payment of bonded indebted-
                                            ness of road district;
                                            (2) Basis for adjustment of tax-
                                            rates for oommon school districts.

              We are in receipt of your letter of recent date requesting the
  opinion of this department on the above stated matters. We quote from your
  letter as follolrsr

               "When is the proper date for Conmrissioners'Court to
           set tax rate for road districts for outstandine indebted-
           ness? Whose duty is it to set the rate or regulate the
           rate on School Districts that have voted bonds in previ-
           ous years and the property values have increased as well
           as the indebtedness for school buildings has been paid
           off which rate was the constitutional rate (maximum) of
           one dollar. If this amount is oontinued to bs collected
           and the amount of money collected vould be more than need-
           ed, what is the statusof the surplus funds arising there-
           from?

              We are alsa in receipt of your letter supplementing the above,
  wherein you stated that the school distriot involved in the above inquiry
  was a common school distiict.

              With reference to your question as to the proper time for the
  commissioners court to make the annual taxi levy snd set the tax rate for
  paying the outstanding indebtedness of a road district, we call your atten-
  tion to the following statutory provisions:

               Article 752e, Vernon's Annotated Civil Statutes, in part pro-
  vides:
               " m . . The proposition to be submitted at such election
           shall specify . . . that ad wlorsm taxes are to be levied
           annually on all taxable property within said (road) district
               . sufficient 'copay the annual interest and provide a
           i&king fund to pay the bonds at maturity." (parenthetical
           matter ours)
Hon. Drew S. Davis, Page 2 (o-6820)



            Article 752%, Vernon's Annotated Civil Statutes, provides8

             "Before suah bonds (county, political subdivision or
         road~district bonds) shall be put on the market, the
         County CQnmissioners' Court of the county invhioh suoh el-
         ection was held, shall levy an ad valorem tax sufficient
         to paythe interest on such bonds and to provide a sinking
         fund to pay the bonds at maturity,"

            Article 75&a, Vernon's Annotated Civil Statutes, provides8

             "men suoh bands are issued for and on the faith and
         credit of a political subdivision or road district, such
         taxes shall be assessed and colleoted iinthe same manner
         as is now provided by law for the assessment and collec-
         tion of common school district taxes."

             &biols   2795, Vernon's Annotated Civil States, in part, pro-
videsr

             "The aommissioners' oourt, at the time of levying taxes
         for county purposes, shall also-%'y upon all taxable prcp-
         erty within any common school district 0 o e The tax assess-
         cr shall assess said tax as other taxes are assessed. e e D
         The tax collector shall collect said taxes as other taxes
         are collected. . o .*

             Article 752n, Vernon's Annotated Civil Statutes, in part
provides:

             "The tax assessor and tax oolleoter of the county
         wherein suohtaxes have been levied, shall assess and
         collect the same in the manner and at the time as other
         taxes; . . ."

            In view cf the foregoing provisions, it is out opinion that
the annual tax levy for the payment of outstanding indebtedness of a road
district should be made and said tax rate set at the same time that other
county taxes are levied. As to the time for making the county tax levy,
we refer you to our Opini n No. O-2364, which sets cut and discusses the
statutory requirements with referenoe to the time for levying county tares.
We are enolosing herewith a copy of this opinion for your ccnvsnience.

            With reference to your inquiry as to the manner of setting
and regulating the tax rate of a common school district, we call your
attention to the following statutory provisionsr

            Rouse Bill No. 800, Acts of the 49th Legislature, Ch. 304, pa
488, which repeals Article 2784, Revised Civil Statutes, provides:
       c




Hon. Drew S. Davis, Page 3 (O-6520)



            "The oceanissionersoourt for the common school dis-
        triots in its county, and the district sohool trustees
        for the independent school districts incorporated for
       sohool purposes only, shall have power to levy and cause
        to be collected the annual taxes and to issue the bonds
        hersin authorised, subject to the tillowin~ provisions;

           "1. In common school districts, for the further
       maintsnance of publio free schools and the ereotion and
       equipment of school buildings therein, a special tax;
       and in independent districts for the maintenance of
       schools therein, en ad valormu tax not to exceed One
       Dollar and Fifty Cents ($1.50) on the one hundred dol-
       lars valuation of taxable property of the district.

           “2.  In commong school and independent districts,
       for the purchase, construction, repair or equipment of
       public free school buildings within the limits of such
       districts and the purchase of the necessary sites there-
       for, atax not to exceed fifty cents (50#) on the one
       hundred dollars valuation, such tax to be for the pay-
       ment of the current interest on and provide a sinking
       fund sufficient to pay the principal of bonds which
       said distriots are empowered to issue for such purposes.

               "3. The amount of maintenance tax, together withthe
           amount of bond tax of aqy district, shall never exceed One
           Dollar and Fifty Cents (t1.50) on the one hundred dollars
           valuation of taxable property; and if the rate of bond tax,
           together with the rate of maintenance tax voted in the dis-
           triot shall at any time exceed One %llar and Fifty Cents
           (t1.50) on the one hundred dollars valuation, such bond tax
           shall operate to reduce the maintenance tax to the differ-
           ence between the rate of the bond tax and One Dollar and
           Fifty Cents (11.50).

               "4, No tax shall be levied, collected, abrogated, di-
           minished or increased, and no bonds shall be issued here-
           under until such action has been authorized by a majority
           ofthe votes cast at an eleotion held in the district for
           such purposes, at which none but property taxpaying quali-
           fied voters of such district shall be entitled to vote,
               " . . ."

               Article 2785, V.A.C.S., in part, providesr
Hon. Drew S. Davis, Page 4 (o-6820)



           "Before an election is held to detennin the proposi-
       tion of the levy of such tax or the issuance of such bonds,
       a petition therefor, signed by twenty (20) or more, or a
       majority ofthose entitled to vote at such eleotion, shall
       be presented to the County Judge of the county if for a
       common school district.       a The petition, election order
       and notice of election sh&i in all casts either state the
       specific rate of tax to be voted on or that the rate shall
       not exceed the limit herein specified. o 0 e(usderscoring
       ours)

           Article 2794, V.A.C.S.,in part provides8

           "At any time after the expiration oftua, years after
       any common school district has leviedaschool tax on it==
       self, twenty property taxpaying qualified voters, or a
       majority of such voters of the district, may have an elec-
       tion held, upon the propert petition tothe county judge,
       to determine whether such tax shall be abrogated, in-
       creased or diminished. Said election shall be held and
       conducted as other elections in said district. o e ."

           Article 2795, V.A.C.S., in port, provides:

            "The commissioners* court, at the time of levying tax-
        es for county purposes, shall also levy upon all taxable
        property within any common school district the rate of tax
        so voted if a specific rate has been voted; otherwise said
        court shall levy such a rate within the limit so voted as
        has been determined by the board of trustees of said district
        and the county superintendent and certified to said court by
        the county superintendent. o o o (Underscoring ours)

            We understand, from your letter, that the common school district
has voted a $1.00 tax rate and that taxes have been collected on the basis
of such rate; however, it %as not stated whether the tax voted was a specifjo
rate o whether said election authorized a levy not exceeding that limit
      f . Thus, in view of the provisions of Article Z'/tlosupra, it will be
(Jb1.00
necessary to determine from the statement contained inthg petition, elec-
tion order and notice of said election whether a specific rate of tax was
voted, or whether the rate so votedms not to exceed the limit $1.00)
therein specified.

            If the rate voted at said election was a specific rate, under
the provisions of Article 2785, the commissioners' court shall levy such
specific rate, and any change in said rate which the commissioners' court
would be authorized to levy must be authorized by an election held in the
district as p;*ovidedin Article 2794.
       _..   -



Hon. Drew S. Davis, Page 5 (o-6820)



            If the rate voted at-the election to which you refer was a
rate not to exceed the limit specified in the petition, election z
and notice of said election, under the provisions of Article 2785,ihe
commissioners1 court is authorized to levy much rate as determined by
the trustees of said district and the CoMty superintendent and osrbifi-
ed to said court by the county superintendent. Thus, when the rate
voted was a rate not to exoeed a certain limit, any adjustment made
(within said limit) must be made by the trustees of said district and
the county superintendent, for the rate which the commissioners’ court
is authorized to levy in such instance is that rate certified to it by
the county superintendent.

            You also inquired as to the disposition oaf the surplus
funds of said school district when all of the bonded indebtedness has been
paid. As to the disposition of the surplus funds in the -++ing fund when
all of the bonded indebtedness has been paid, this deparhnantheld in Opin-
ion No. O-2657 that such surplus could be transferred to the local mainte-
nance fund. pk,are enclosing herewith a oopy of said opinion.

            Since, under the facts given, there is no longer aw necessity
to levy a bondhxx,+he tax rate for maintenance is automatically increased
to one dollar, provided that the maintenance tax heretofore voted was a
specific tax rate of one dollar. Therefore, if such maintenanoe tax here-
tofore voted is more than sufficient for the maintenance of the school,
the maintenance tax rate may be reduced by an election held for that pur-
pose as provided in Section 4 of H. B. No. 800 and Article 2794, both of
tiich are quoted above.

            If the maintenance tax heretofore voted by the district ~8s
voted as a maximumtax, then the rate may be reduced ly the board of tnus-
tees olrrt
         the county superintendent and such rate certified to the commis-
sioners' court and levied by the court in accordance with the provisions
of Article 2795 hereinabove quoted.

            We call your attention that the eligibility of a common school
district for Equalization Aid from the State is affected in certain instan-
ces, when the tax rate for maintenance of said district is reduced. For a
discussion of this matter, we refer you to our Opinion No. O-6768, a copy
of which is enclosed herewith.

             We trust that the foregoing satisfaotorily answers your in-
quiries.

                                                   Yours very truly,

                                              ATTORNEYGEBERALOFTEXAS
JAErrt:LJ:egw
                                                   By /s/ J. A. Ellis
APPROVED OCT i3 1945                                      J. A. Ellis,
/s/ Carlos Ashley                                          Assistant
FIRST ASSISTANT AlTORFTEY GENERAL